In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00024-CV




   IN THE INTEREST OF A.W. AND M.W., CHILDREN




         On Appeal from the 76th District Court
                 Titus County, Texas
               Trial Court No. 40,040




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                   ORDER
         Father and Mother appeal from the termination of their parental rights to A.W. and M.W.1

The trial court apparently appointed Ebb B. Mobley to represent both parents on appeal. Mobley

has filed a motion in this Court in which he states that “there is a conflict of interest in representing

both parent/appellants because of their current discord and conflict of personalities” and seeks

abatement of the matter to permit the trial court to appoint new appellate counsel for one and/or

both appellants.

         Mobley’s motion is well-taken, and we abate this matter to the trial court for the

appointment of new counsel to represent Father on appeal and the appointment of separate new

counsel to represent Mother on appeal. The appointments shall be made within fifteen days of this

order. A written memorialization of the trial court’s new appointments shall be entered into the

record of the case and presented to this Court in the form of a supplemental clerk’s record within

five days of the date the appointments are made. Upon receipt of the supplemental clerk’s record

identifying new counsel, this abatement will terminate.

         IT IS SO ORDERED.



                                                        BY THE COURT

Date: March 13, 2019




1
 We refer to the children that are the subject of this suit by their initials and to the biological parents as “Father” and
“Mother” to protect the identity of the children. See TEX. R. APP. P. 9.8.

                                                            2